Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/15/2022 amending Claim 19 and the telephonic interview held on 06/24/2022.


Species Election Withdrawn
Claims 1 – 20 are allowable.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A (Figs. 1A and 1B), Species B (Figs. 2A and 2B), Species C (Figs. 3A and 3B), and Species D (Figs. 4A and 4B) as set forth in the Office action mailed on 02/23/2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…a differential system having a first stage input gear connected to the first stage spool, a second stage input gear connected to the second stage spool and an output gear connected to the high pressure compressor spool”.
Regarding independent apparatus Claim 10, prior art fails to teach in combination with the other limitations of the claim, “…a differential system having a first stage input gear connected to the first stage spool, a second stage input gear connected to the second stage spool, a first stage output gear connected to the high pressure compressor spool and a second stage output gear connected to the high pressure compressor spool”.
Regarding independent method Claim 19, prior art fails to teach in combination with the other limitations of the claim, “…inputting into a differential system the first stage rotational power via a first stage spool and the second stage rotational power via a second stage spool; and outputting from the differential system a compressor stage rotational power configured to drive a high pressure compressor section of the gas turbine engine”.
The closest prior art reference Kupratis (9,021,778) teaches, in Fig. 1, a gas turbine engine (10), comprising: a turbine (32, 42) having a first stage (32) and a second stage (42), the first stage (32) connected to a first stage spool (36) and the second stage (42) connected to a second stage spool (43); a high pressure compressor (24) connected to a high pressure compressor spool (30, 28); and a differential system (38) having a first stage input gear (46, 48) connected to the first stage spool (36), a second stage input gear (50) connected (via 56) to the second stage spool (43) and an output gear (52) connected to the low pressure compressor spool (54, 40).
Kupratis does not teach the output gear (52) connected to the high pressure compressor spool (30).  In Kupratis, Fig. 1, the high pressure compressor (24) was driven by the high pressure turbine (28) via the high pressure compressor spool (30).
It would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kupratis to have the output gear(s) of the differential system (38) connected to the high pressure compressor spool (30) to drive said high pressure compressor spool/section because, in Fig. 1, the high pressure compressor spool (30)/section (24) was connected to/driven by the high pressure turbine (28) where the elements of the high pressure compressor (24-30-28) were free to rotate independent (not connected to) of the first and second stages of the turbines/spools that were connected to the differential system (38). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741